Citation Nr: 1810846	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-37 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from January 1970 to December 1973, May 1977 to May 1981, and September 1988 to June 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2014 and September 2016, the Board remanded these issues for additional evidentiary development, to include new medical opinions and examinations due to the inadequacy of previous VA examination reports.  Again, in April 2017, the Board remanded these claims in order to obtain adequate medical opinions regarding the disabilities on appeal.

In September 2017, the RO granted entitlement to service connection for erectile dysfunction, and allowed special monthly compensation for loss of use of a creative organ.  As that is a grant of the full benefits sought, the issue of entitlement to service connection for erectile dysfunction is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the medical opinions obtained on remand were once again inadequate for adjudicative purposes, and these issues must be remanded in order to obtain sufficient reports. 

In May 2017, the same VA examiner offered an addendum opinion regarding the Veteran's sleep apnea.  Unfortunately, the opinion was incomplete and ended without completing its final sentence.  A subsequent addendum corrected this error, but did not offer a thorough rationale for the conclusions drawn.  Instead, it relied on conclusory statements, and did not discuss whether the Veteran's sleep apnea was aggravated by any of the Veteran's service-connected disabilities, or medications taken for those disabilities.  Another attempt in October 2017 similarly yielded incomplete results.  The examiner did not have access to the medications currently taken by the Veteran, and so drew conclusions based upon old medical records and speculation.  While the conclusion was favorable to the Veteran, there was no indication of a baseline from which the examiner could determine aggravation.  Furthermore, as the Veteran is competent to report the onset of observable symptomatology, including symptoms of fatigue during active duty service, this information must be considered by the examiner in his etiological determination.  

In the May 2017 addendum opinion regarding the Veteran's right knee disability, the examiner stated that the Veteran's knee disability was less likely than not related to service because there was no mention of a knee disability in his service treatment records, nor was there a record stating that he carried boxes up and down ladders during service.  The examiner then stated that to relate his knee disability to carrying boxes would be speculation.  The examiner failed to lend proper credibility to the Veteran's description of his duties in service, which he is competent to report.  The Veteran is also competent to report continuing symptomatology capable of lay observation, such as pain.  

The May 2017 addendum opinion regarding the Veteran's right hip disability is also inadequate.  The examiner reviewed the record and stated that the condition was less likely as not related to "the military and or carrying boxes up and down ladders" during active duty service.  No rationale is provided as the examiner determined it would be too speculative.  The examiner again noted that the service treatment records were silent with respect to a hip condition.  Once again, the examiner failed to account for the Veteran's reports of hip pain since active duty service, which he is competent to report, and failed to provide an adequate explanation as to why the manual labor involved in the Veteran's military specialty could not lend itself to hip problems. 

As the medical opinions obtained on remand are inadequate for adjudicative purposes, and did not follow the instructions as set forth in the April 2017 Board remand, new VA examinations must be afforded on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain a release in order to request all outstanding private medical records associated with his low back disability.  Make all reasonable attempts to obtain the treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.

2.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Once the aforementioned development is complete, schedule the Veteran for a new VA examination with a new examiner to assess his right knee and right hip disabilities.  The examiner must review the entire claims file, with particular attention to this remand.  The examiner must consider the Veteran's lay reports regarding onset of observable symptoms.  The examiner must also take a history from the Veteran, including the type and nature of tasks he performed in during active duty.  The examiner should opine as to the following:
	
(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability began during active service, is related to an incident of service, or began within one year after discharge from active service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused by or aggravated by his service-connected disabilities?

(c)  If aggravation of the right knee disability is found to have occurred as a result of service-connected disability, state if there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability that shows a baseline for the right knee disability prior to aggravation.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability began during active service, is related to an incident of service, or began within one year after discharge from active service?

(e)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was caused by or aggravated by his service-connected disabilities?

(f)  If aggravation of the right hip disability is found to have occurred as a result of service-connected disability, state if there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability that shows a baseline for the right hip disability prior to aggravation.

The examination report should specifically state that a review of the record was conducted.  Any and all diagnostic testing deemed necessary should be performed prior to finalizing the report.  The examiner should provide a complete rationale for all opinions provided, which involves a detailed discussion of the reasoning behind each conclusion and does not rely on conclusory statements.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

4.  Once the aforementioned evidentiary development is complete, schedule the Veteran for a new VA examination with a new examiner to assess his sleep apnea.  The examiner must review the entire claims file, with particular attention to this remand.  The examiner must consider the Veteran's lay reports regarding onset of observable symptoms.  The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service, is related to an incident of service, or began within one year after discharge from active service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by or aggravated by his service-connected disabilities, to include medications taken to treat his service-connected disabilities?

(c)  If aggravation of the sleep apnea is found to have occurred as a result of service-connected disability, state if there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability that shows a baseline for the sleep apnea prior to aggravation.

The examination report should specifically state that a review of the record was conducted.  Any and all diagnostic testing deemed necessary should be performed prior to finalizing the report.  The examiner should provide a complete rationale for all opinions provided, which involves a detailed discussion of the reasoning behind each conclusion and does not rely on conclusory statements.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

5.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




